DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 7-14, drawn to a hair care composition, classified in A61K 8/23.
II. Claims 5 and 6, drawn to a method of controlling malodors, classified in A61Q 5/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as application to a situs not comprising a malodor and/or a situs that will not become malodorous.

Restriction is Proper
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
For the Group elected, the following election of species is required:
This application contains claims directed to the following patentably distinct species:  the combinations of malodor reduction materials recited in instant claims 1 and 7-14. The species are independent or distinct because the claims are drawn to malodor reduction materials which are structurally distinct from one another. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4 are generic.
To be responsive, Applicant must elect a single malodor reduction material, or a single combination of malodor reduction materials; representative examples are listed in claims 7-14.  Claim 1 is considered a linking claim, and will be searched with the elected species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries), wherein the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Linda Sivik on 23 March 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4 and 7-14, and the species of claim 10.  Affirmation of this election must be made by applicant in replying to this Office action.  Upon consideration, the species election has been extended to include the species wherein the species of malodor reduction materials is alpha, alpha,6,6-tetramethyl bicyclo[3.1.1]hept-2-ene-propanal itself (see Claim Interpretation at paragraph 12, below).

Claims 5 and 6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 7-9 and 11-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 1-4 and 10 are examined.


Claim Interpretation
The Examiner notes that the compound alpha, alpha,6,6-tetramethyl bicyclo[3.1.1]hept-2-ene-propanal (CAS No. 33885-52-8; see specification at page 8) is listed separately in instant claim 1, and is also recited as one of the additional malodor compounds of instant claim 1.  Accordingly, the claims are interpreted as one of the species of malodor reduction materials is alpha, alpha,6,6-tetramethyl bicyclo[3.1.1]hept-2-ene-propanal itself.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Coffindaffer et al. (“Coffindaffer”, US Patent 5,624,666) in view of Hall (US Patent 3,636,113) and as evidenced by Bianchetti et al. (US 2014/0201927).  All of the named references are cited by Applicant in the Information Disclosure Statement filed 05 March 2020.
Regarding claims 1 and 4, Coffindaffer teaches an anti-dandruff shampoo comprising (inter alia) from about 8% to about 40% of an anionic detersive surfactant, and from about 0.1% to about 5% of a particulate anti-dandruff agent (abstract; col. 3, lines 18-24).  Particulate anti-dandruff agents include sulfur and selenium sulfide (col. 10, lines 65-66).  These amounts are within Applicant’s claimed ranges.  Optional ingredients include perfumes, which are typically used at levels of from about 0.01% to about 10% of the composition (col. 18, lines 10-25).
While Coffindaffer teaches additional ingredients such as perfumes may be present, Coffindaffer does not explicitly teach the presence of alpha, alpha,6,6-tetramethyl bicyclo[3.1.1]hept-2-ene-propanal.
Hall teaches novel fragrance materials which include 6,6 dimethyl bicyclo [3.1.1]hept-2-ene-alkanals (abstract).  Hall exemplifies pinyl isobutyraldehyde (Example 2, col. 7).  Pinyl isobutyraldehyde is the same as the compound of the claimed invention; as evidence see Bianchetti, which teaches pinyl isobutyraldehyde has the same CAS Number as the compound of the claimed invention (compare paragraph [0061] of Bianchetti with instant specification at page 8, Table 2).  Hall teaches the pinyl isobutyraldehyde has a ‘highly persistent, fresh, soft floral, woodsy, ozone-like odor reminiscent of early morning dew-laden vegetation’ (col. 8, lines 1-3).  Hall further 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include pinyl isobutyraldehyde (i.e., alpha, alpha,6,6-tetramethyl bicyclo[3.1.1]hept-2-ene-propanal) in the composition of Coffindaffer; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because the addition of alpha, alpha,6,6-tetramethyl bicyclo[3.1.1]hept-2-ene-propanal in the composition of Coffindaffer provides the fragrance benefits taught by Hall (i.e., a highly persistent, fresh, soft floral, woodsy, ozone-like odor reminiscent of early morning dew-laden vegetation), and because Coffindaffer teaches its compositions may comprise perfumes, and Hall teaches its fragrance materials may be used in shampoos.  
Regarding amounts of alpha, alpha,6,6-tetramethyl bicyclo[3.1.1]hept-2-ene-propanal (claims 2 and 3), Hall teaches its fragrances may be used in shampoos (col. 6, line 38) in amounts of 0.1-1.0% (col. 6, lines 41-45).  This range overlaps that of the claimed invention; one skilled in the art would be motivated to manipulate amounts of fragrance from within said ranges by routine experimentation, in order to optimize the fragrance effect of the resultant composition.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See MPEP 2144.05 I.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Coffindaffer in view of Hall as evidenced by Bianchetti as applied to claims 1-4 above, and further in view of Blumenthal (US Patent 3,373,208) as evidenced by Warr et al. (“Warr”, US 2010/0168251).
The teachings of Coffindaffer and Hall are delineated above (see paragraph 16, above).  
While Coffindaffer teaches additional ingredients such as perfumes may be present, and Hall teaches the presence of pinyl isobutyraldehyde (i.e., alpha, alpha,6,6-tetramethyl bicyclo[3.1.1]hept-2-ene-propanal), the cited prior art does not explicitly teach the presence of (3R,3aR,6S,7S,8aS)-6-methoxy-3,6,8,8-tetramethyloctahydro-1H-3a,7-methanoazulene.
Blumenthal teaches the discovery that the lower aliphatic ethers of cedrol have rich, amber odors which are useful as perfumes (e.g., col. 1, lines 26-28).  Blumenthal exemplifies cedryl methyl ether (Example 1), and teaches the material is useful as a perfume, and has an amber-woody odor (e.g., col. 1, lines 71-72).  Cedryl methyl ether corresponds to the second compound of claim 10 (i.e., (3R,3aR,6S,7S,8aS)-6-methoxy-3,6,8,8-tetramethyloctahydro-1H-3a,7-methanoazulene); as evidence, see Warr, which teaches cedryl methyl ether has the same CAS Number as the second compound of the claimed invention (compare paragraph Table 13 of Warr with instant specification at page 8, Table 2).  
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include cedryl methyl ether (i.e., (3R,3aR,6S,7S,8aS)-6-methoxy-3,6,8,8-tetramethyloctahydro-1H-3a,7-methanoazulene) with the composition 



Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BARBARA S FRAZIER/           Examiner, Art Unit 1611